
	
		II
		110th CONGRESS
		1st Session
		S. 2343
		IN THE SENATE OF THE UNITED STATES
		
			November 13, 2007
			Mr. Reed introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Real Estate Settlement Procedures Act to
		  require mortgage originators to make their fees more
		  transparent.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Real Estate Transparency Act of
			 2007.
		2.Greater
			 transparency of settlement fees
			(a)In
			 generalSection 4 of the Real
			 Estate Settlement Procedures Act of 1974 (12 U.S.C. 2603) is amended—
				(1)in subsection
			 (a), in the first sentence, by striking The Secretary, and
			 inserting Provision of
			 Settlement Statement.—The Secretary,;
				(2)in subsection
			 (b)—
					(A)in the first
			 sentence—
						(i)by
			 striking The form and inserting Advance Inspection of Settlement
			 Statement.—The form; and
						(ii)by
			 striking , except and all that follows through available
			 at such time; and
						(B)in the second
			 sentence—
						(i)by
			 striking Upon the request of the borrower to inspect the form prescribed
			 under this section during the and inserting At least
			 1;
						(ii)by
			 striking shall permit the and inserting shall provide a
			 completed, written copy of the settlement statement to the; and
						(iii)by striking
			 to inspect those and all that follows through preceding
			 day; and
						(3)by adding at the
			 end the following:
					
						(c)Agreement for
				originator fees
							(1)Notice of
				feesNot later than 3 days after a person applies for a federally
				related mortgage loan, the mortgage originator of such loan shall provide to
				that person a written agreement itemizing all of the fees that person may be
				charged by the mortgage originator, including any origination fees,
				underwriting fees, broker fees, and any other fees to be charged at or before
				the settlement of such loan to be paid to the mortgage originator. Bona fide
				discount points payable by such person to reduce the interest rate of such loan
				need not be included on any originator fees agreement under this
				paragraph.
							(2)Method of
				payment
								(A)In
				generalEach originator fee agreement under paragraph (1) shall
				set out the following 3 methods for the payment of the fees described in any
				such agreement:
									(i)Payment in cash
				before or at settlement.
									(ii)Adding such fees
				into the total loan amount to be borrowed.
									(iii)Increasing the
				interest rate of the loan.
									(B)Borrower's
				choice of payment methodEach applicant for a federally related
				mortgage loan, in determining how to pay any of the fees described in an
				originator fees agreement under paragraph (1), shall choose one of the payment
				methods described under subparagraph (A), except that the applicant may choose
				to combine the payment methods described under clauses (i) and (ii) of
				subparagraph (A).
								(C)Required
				explanation
									(i)WrittenEach
				originator fee agreement under paragraph (1) shall include a written
				explanation of each of the payment options listed in subparagraph (A), along
				with a clear and concise illustration of the effect of each option on the
				amount borrowed, the interest rate, the payments required on the loan, and any
				other loan terms which might be affected by such option.
									(ii)OralEach
				mortgage originator of a federally related mortgage loan shall explain to each
				applicant for such a loan each of the payment options listed in subparagraph
				(A) before accepting any payment from that person.
									(D)Required
				signatureBefore any applicant for a federally related mortgage
				loan is obligated to pay any of the fees described in the originator fees
				agreement under paragraph (1), the person shall have—
									(i)agreed to and
				signed the originator fees agreement described under paragraph (1); and
									(ii)exercised the
				option for determining the method of payment for such fees.
									(d)Early
				settlement statement
							(1)In
				generalNot later than 3 days after a person applies for a
				federally related mortgage loan, the mortgage originator of such loan shall
				provide to that person a written early settlement statement of all of the
				settlement costs to be charged to that person at or before settlement. The
				early settlement statement shall be in the same or a similar form as the
				statement of settlement costs provided to the person pursuant to subsection
				(a).
							(2)Required
				inclusionsEach early settlement statement under this subsection
				shall include an itemization of the following:
								(A)All fees agreed
				to by the applicant of a federally related mortgage loan pursuant to the
				originator fees agreement described under subsection (c)(1).
								(B)All fees to be
				charged to that applicant by independent third parties, including government
				agencies at or before settlement of the loan, plus all escrows reserves which
				may be required of that person.
								(e)Borrower
				liability for feesNo borrower shall be liable for any fees which
				are not disclosed on an early settlement statement, except that the borrower is
				liable for such fees if—
							(1)the total amount
				charged for fees imposed by independent third parties is—
								(A)not more than 10
				percent greater than that stated in the early settlement statement; or
								(B)greater than that
				allowed under subparagraph (A) because bona fide and reasonable expenses were
				incurred by such third parties for unanticipated inspection, appraisal, survey,
				or flood certification of the home which was the subject of such loan;
								(2)the mortgage
				originator provides a reasonable explanation of the circumstances surrounding
				the settlement of the loan of the borrower which were different than
				anticipated by the mortgage originator when the statement was provided;
				and
							(3)the mortgage
				originator does not engage in a pattern or practice of providing early
				settlement statements which disclose individual fees of independent third
				parties in different amounts than actually charged at settlement.
							(f)Liability for
				failure To comply
							(1)In
				generalWhoever fails to comply with any provision of this
				section shall be liable to the borrower for an amount equal to the sum
				of—
								(A)any actual
				damages to the borrower as a result of the failure; and
								(B)$5,000 for each
				such instance of noncompliance.
								(2)Court
				costsIn addition to any amount under paragraph (1), in the case
				of any successful action brought by a borrower under this subsection, such
				borrower shall be reimbursed for the costs of the action, together with any
				attorneys fees incurred in connection with such action as the court may
				determine to be reasonable under the circumstances.
							(g)DefinitionAs
				used in this section, the term mortgage originator—
							(1)means any person
				who, for direct or indirect compensation or gain, or in the expectation of
				direct or indirect compensation or gain—
								(A)takes a
				residential mortgage loan application; or
								(B)assists a
				consumer in obtaining or applying to obtain a residential mortgage loan;
				and
								(2)includes any
				person who makes loans directly or brokers loans for
				others.
							.
				(b)Conforming
			 amendmentSection 5(c) of the Real Estate Settlement Procedures
			 Act of 1974 (12 U.S.C. 2604(c)) is hereby repealed.
			
